Citation Nr: 0014546	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-13 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for entitlement to service 
connection for residuals of a closed head injury.  

2.  Entitlement to service connection for residuals of a 
closed head injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel




INTRODUCTION

The veteran had active service from July 1950 to July 1953.

The veteran was first denied service connection for residuals 
of a closed head injury by a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  That decision became final due to the 
absence of a timely substantive appeal following issuance of 
a May 1996 Statement of the Case.  The veteran re-submitted 
his claim in June 1997, and the RO by a July 1997 decision 
again denied the claim.  The current appeal arises from that 
July 1997 RO denial.  


FINDINGS OF FACT

1.  Evidence received since the last final decision by the RO 
in March 1996 is new and probative of the question of 
entitlement to service connection for residuals of a closed 
head injury, and that evidence is so significant that it must 
be considered to fairly decide the merits of that claim.

2.  The veteran has residuals of a closed head injury which 
he sustained in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's last final decision denying service connection for 
residuals of a closed head injury; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).

2.  Residuals of a closed head injury were incurred in 
wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. § 3.303(d) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether New and Material Evidence has been Presented 
to Reopen the Claim of Entitlement to Service Connection 
for Residuals of a Closed Head Injury 

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, once a denial of service connection has become final, 
the claim cannot subsequently be reopened unless new and 
material evidence has been presented.  The Board must perform 
a two- step analysis when the veteran seeks to reopen a claim 
based on new evidence.  First, the Board must determine 
whether the evidence is "new and material."  Second, if the 
Board determines that the claimant has produced new and 
material evidence, the claim is reopened and the Board must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The language of 3.156(a) itself is to 
be used to determine if evidence submitted since the last 
prior final denial is new and material so as to warrant 
reopening the claim.  See Hodge v. West, 155 F. 3d. 1356 
(1998).

The veteran was last denied entitlement to service connection 
for residuals of a closed head injury in a March 1996 RO 
decision.  That decision became final because though the 
veteran submitted a timely notice of disagreement in May 
1996, he did not timely submit a substantive appeal following 
the RO's issuance of a Statement of the Case in May 1996. 

At the time of that prior final denial, the claims folder 
included statements by the veteran and lay statements by 
others to the effect that the veteran injured his head in 
service and suffered from intermittent dizziness since that 
time.  The claims folder then also contained private medical 
records reflecting treatment for vertigo symptoms, and a VA 
examination for that condition in August 1995. 

Added to the claims folder since the March 1996 decision were 
a statement by a fellow soldier regarding the inservice 
injury, and an April 1998 statement by a VA treating 
physician regarding the possible etiology of the veteran's 
current disorder causative of his vertigo symptoms.  As 
detailed more fully in the determination of this claim on the 
merits, below, the new statement by a fellow soldier serves 
to substantiate the incurrence of the veteran's injury in 
service, and the new VA medical statement serves as medical 
evidence of a causal link between the veteran's reported 
injury in service and his current residuals of that injury.  
Both these pieces of evidence are new and are so significant 
that they must be considered together with all the evidence 
of record to fairly decide the merits of the claim.  
Accordingly, the appealed claim is reopened.  38 C.F.R. § 
3.156(a) (1999).  

2.  b.  Entitlement to Service Connection for Residuals 
of a Closed Head Injury 

Initially, the Board finds the veteran's claim of entitlement 
to service connection for residuals of a closed head injury 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991) 
in that his claim is plausible.   Murphy v. Derwinski, 
1 Vet.App. 78 (1990).

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107(a).  The Board is satisfied that the RO has made all 
reasonable efforts to obtain all available evidence pertinent 
to the claim and that proper appellate development, including 
appropriate notice to the veteran, has been made. The Board 
therefore finds that the duty to assist has been met.

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may be granted for any disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).

Inquiries by the RO to the National Personnel Records Center 
(NPRC) have produced a July 1995 statement by the NPRC, in 
effect, that the veteran's service medical records damaged by 
a fire at the NPRC in 1973.  The records were designated by 
the NPRC as fire related service.  The only service medical 
records within the claims folder are service entrance and 
separation examination reports, certain dental records, and a 
report of medical examination for airborne training in 
September 1950.  The 1950 examinations (for service entrance 
and airborne training) reveal no pertinent defects.  The 
separation examination report in July 1953 found the 
veteran's head and neurologic systems to be normal, with no 
head injury or residuals thereof noted.  

The veteran's DD214 indicated that the veteran was with the A 
Company, 540th Railway Guard MP Battalion, stationed in 
Germany.  

The veteran reports that in service in 1952 in the course of 
his duties as a railway MP, while exiting from a train, he 
missed his footing and fell, striking his head on a rail.  He 
reportedly did not lose consciousness, but was immediately 
treated and diagnosed as having suffered a concussion.  The 
veteran reports that he suffered from symptoms including 
dizziness and loss of balance, intermittently, since that 
time, though with increasingly severe symptoms in recent 
years.  

The RO made an inquiry to the NPRC for any records of 
treatment of the veteran in 1952 for a head injury, including 
a request for any applicable morning reports.  The NPRC 
responded in January 1996 that the service records of Company 
A, 540th Railway MP Battalion were not on file, and that 
medical records of that organization had been searched for 
the year 1952 with negative results.  

When a veteran's records have been destroyed, the VA has an 
obligation to search for alternative records which support 
the veteran's case.  See Cuevas v. Principi, 3 Vet.App. 542 
(1992).  In this case, alternative searches have been 
conducted for the RO by the NPRC with negative results.
 
The veteran has submitted affidavits by friends, 
acquaintances, a brother, and his wife, which together 
support his contentions that he suffered an injury to the 
head in service, and that thereafter both in service and post 
service he experienced intermittent symptoms including 
dizziness and loss of balance, with medial treatment sought 
for the disorder in 1953, shortly after separation from 
service, and at various times thereafter until the present.  

The claims folder also contains a May 1997 letter by a fellow 
solder serving with he 540th Railway MP Battalion, Company A, 
during the time that the veteran injured his head.  The 
fellow soldier writes that the veteran was a friend of his in 
service, and in December 1952 the veteran had injured his 
head when he tripped and fell at Frankfort station.  While 
the fellow soldier did not witness the fall, he heard of it 
and visited the veteran the following morning, when, as 
witnessed by the fellow soldier, the veteran had "a 
concussion, a bruise on the side of his head and one of his 
eyes was swollen."

Also added to the claims folder are numerous private medical 
records and letters from private physicians treating, 
discussing, and testing the veteran for the symptoms which he 
has associated with his inservice head trauma.  These medical 
records date from approximately 1989 to the present, and 
document the presence of his symptoms of dizziness and loss 
of balance.  

One such medical letter, from F .T. Shaia, M.D., a private 
physician, in July 1993, informs that the veteran was tested 
by electronystagmography, showing no evidence of peripheral 
or central vestibular dysfunction, and that he was tested by 
auditory evoked potentials, showing shifted wave forms, 
suggestive of a blood vessel that may be pulsating against 
the auditory nerve.  A magnetic scan was recommended to 
further assess the problem.  

An August 1993 letter from F. T. Shaia, M.D., informs that a 
magnetic scan suggested a blood vessel in the CPA (cerebellar 
pontile angle) on the left side which may be pulsating 
against the balance nerve and causing the veteran's symptoms.  

At a VA examination in August 1995, the veteran's history was 
noted of a head injury in service in 1952, with symptoms 
since that time of overall shakiness, loss of balance, and 
infrequent vertigo approximately once per month, with 
examination or treatment by numerous physicians since service 
for the disorder.  The examiner assessed "pathologic chronic 
balance and dizziness problems, admittedly atypical."  The 
examiner commented as follows:

I am finding it difficult to pigeonhole 
this veteran to a classic classification 
of his disability based on neurologic 
causes of chronic dizziness and/or 
balance.  He does not have any 
localizing findings by exam.  The best I 
can muster is, he may have had a post-
concussive or traumatic vestibulopathy 
due to that head injury that he cites 
back in 1952 (?).  He otherwise does not 
have the attributes of Meniere's disease 
nor benign positional vertigo, nor does 
he have the other stigmata either by 
exam, history, or head CT to suggest a 
CP angle mass lesion, demyelinating 
disease, hydrocephalus, normal pressure 
hydrocephalus, etc.

The claims folder also contains an April 1998 letter from a 
VA physician who informs that the veteran was currently his 
patient whom he was treating for Parkinson's disease.  The 
physician informed that in addition to the Parkinson's 
disease, the veteran suffered from a dizziness which the 
veteran described as akin to feeling lightheaded.  The 
physician noted that the veteran had a history of dizziness 
for many years, beginning with a head injury in service.  The 
physician concluded that it was "very possible that [the 
veteran] sustained a closed head injury with resultant 
vestibular damage (either central or peripheral).  This is 
supported by the finding of an abnormal rotatory induced 
nystagmus on whole body rotation during the 
electronystagmogram test."

The Board finds that the veteran has presented affirmative 
lay evidence of a head injury in service which may substitute 
for medical evidence of that injury in service, and that he 
has presented lay evidence establishing that residuals of 
that injury, with symptoms of dizziness and loss of balance, 
have persisted from service until the present.  The veteran 
has also presented medical findings of current residuals of a 
head injury, and a VA medical opinion linking those residuals 
to the reported head injury in service.  The Board finds that 
the totality of the evidence presented establishes that the 
veteran has current residuals of a closed head injury which 
he sustained in service.  Accordingly, service connection is 
warranted for residuals of a closed head injury.  38 C.F.R. § 
3.303(d).





ORDER

1.  The claim of entitlement to service connection for 
residuals of a closed head injury is reopened based on the 
submission of new and material evidence.  

2.  Service connection for residuals of a closed head injury 
is granted.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

